8 N.Y.3d 1020 (2007)
In the Matter of INJAH E. TAFARI, Appellant,
v.
ANTHONY F. ZON, as Superintendent of Wende Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 23, 2007.
Decided June 12, 2007.
Judge PIGOTT taking no part.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.